J-S19031-19


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

AARON CRAWFORD,                           :    IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                   Appellant              :
                                          :
                     v.                   :
                                          :
MARKESE ANDERSON AND ROBERT               :
HOLMES AND JEFFREY JACKSON,               :
                                          :
                   Appellees              :     No. 3217 EDA 2018

                 Appeal from the Order Entered October 1, 2018
              in the Court of Common Pleas of Philadelphia County
                    Civil Division at No(s): 18090320800006

BEFORE:    LAZARUS, J., KUNSELMAN, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:           FILED JUNE 18, 2019

     Aaron Crawford appeals pro se from the order entered on October 1,

2018, which granted Crawford’s motion to proceed in forma pauperis (IFP)

and dismissed his complaint with prejudice.     Upon review, we vacate the

order and remand for proceedings consistent with this memorandum.

     On September 26, 2018, Crawford filed pro se a complaint in the

Philadelphia Court of Common Pleas against Markese Anderson, Robert

Holmes, and Jeffrey Jackson (collectively, Defendants).        According to

Crawford, his brother, Anthony Crawford, was a resident in a rehabilitation

facility, Dignity Recovery Group, which was owned and operated by

Defendants.    On June 25, 2017, Anderson found Anthony dead inside the

facility, where he had “been decomposing for days.” Complaint, 9/26/2018,



*Retired Senior Judge assigned to the Superior Court.
J-S19031-19

at ¶ 11. In his complaint, Crawford asserted a claim against Defendants for

negligence. In addition, Crawford filed a petition to proceed IFP.

      On September 27, 2018, the trial court entered an order granting

Crawford permission to proceed IFP and dismissing the complaint for failure

to state a cause of action pursuant to Pa.R.C.P. 240(j)(1). Crawford timely

filed a notice of appeal, and both Crawford and the trial court complied with

Pa.R.A.P. 1925.

      On appeal, Crawford claims the trial court erred in dismissing his

complaint. We review this claim mindful of the following.

              Appellate review of a decision dismissing an action
      pursuant to Pa.R.C.P. 240(j) is limited to a determination of
      whether an appellant’s constitutional rights have been violated
      and whether the trial court abused its discretion or committed an
      error of law. Rule 240 provides for a procedure by which a
      person who is without the financial resources to pay the costs of
      litigation may proceed in forma pauperis. Pa.R.C.P. 240 [].
      Subsection (j) thereof describes the obligation of the trial court
      when a party seeks to proceed under this Rule:

            (j) If, simultaneous with the commencement of an
            action or proceeding or the taking of an appeal, a
            party has filed a petition for leave to proceed in
            forma pauperis, the court prior to acting upon the
            petition may dismiss the action, proceeding or
            appeal if the allegation of poverty is untrue or if it is
            satisfied that the action, proceeding or appeal is
            frivolous.

      Pa.R.C.P. 240(j). [] “A frivolous action or proceeding has been
      defined as one that ‘lacks an arguable basis either in law or in
      fact.’” Id. at Note. Under Rule 240(j), an action is frivolous if, on
      its face, it does not set forth a valid cause of action. As we
      review [an appellant’s] complaint for validity under Rule 240, we
      are mindful that a pro se complaint should not be dismissed
      simply because it is not artfully drafted.

                                      -2-
J-S19031-19



Bell v. Mayview State Hosp., 853 A.2d 1058, 1060 (Pa. Super. 2004).

      On appeal, Crawford argues that the trial court erred in dismissing his

complaint because even though it granted him IFP status, it sua sponte

dismissed the complaint “without offering any reason.” Crawford’s Brief at 5.

Here, the trial court concluded that Crawford was asserting a claim “for the

wrongful death of his brother, Anthony [], based on the theory of

negligence.” Trial Court Opinion, 12/12/2018, at 3-4 (unnumbered).        The

trial court concluded that Crawford lacked standing under the wrongful death

statute to assert such a claim; therefore, the complaint was frivolous.

      In Pennsylvania, actions to recover damages for the death of an

individual are governed by 42 Pa.C.S. § 8301, which provides the following,

in relevant part.

      An action may be brought, under procedures prescribed by
      general rules, to recover damages for the death of an individual
      caused by the wrongful act or neglect or unlawful violence or
      negligence of another if no recovery for the same damages
      claimed in the wrongful death action was obtained by the injured
      individual during his lifetime and any prior actions for the same
      injuries are consolidated with the wrongful death claim so as to
      avoid a duplicate recovery.

Id. at § 8301(a).

      “[T]he right of action created by this section shall exist only for the

benefit of the spouse, children or parents of the deceased.” Id. at

§ 8301(b).   “If no person is eligible to recover damages under subsection

(b), the personal representative of the deceased may bring an action to



                                     -3-
J-S19031-19

recover damages for reasonable hospital, nursing, medical, funeral expenses

and expenses of administration necessitated by reason of injuries causing

death.” Id. at § 8301(d); see also Pa.R.C.P. 2202(a) (“[A]n action for

wrongful death shall be brought only by the personal representative of the

decedent for the benefit of those persons entitled by law to recover damages

for such wrongful death.”).   “‘[P]ersonal representative’ means the executor

or administrator of the estate of a decedent duly qualified by law to bring

actions in this Commonwealth.” Pa.R.C.P. 2201.

      Here, Crawford is the brother of Anthony; thus, he is not a spouse,

child, or parent of the decedent. In order to bring a wrongful death action

on his brother’s behalf, he must be Anthony’s personal representative. The

complaint filed by Crawford does not allege that he has opened an estate on

his brother’s behalf, or that he has been appointed as the administrator of

that estate. See Finn v. Dugan, 394 A.2d 595, 596 (Pa. Super. 1978) (“The

law is clear that all actions that survive a decedent must be brought by or

[a]gainst a personal representative, duly appointed by the Register of

Wills.”).

      Based upon the foregoing, we agree with the trial court that Crawford

lacked standing to pursue this action.     A complaint filed by one who lacks

standing “lacks an arguable basis either in law or in fact.” Pa.R.C.P. 240(j)




                                     -4-
J-S19031-19

Note.    Accordingly, we conclude the trial court did not err or abuse its

discretion in dismissing Crawford’s complaint as frivolous.1

        However, we point out that the trial court should not have granted

Crawford’s petition to proceed IFP. Rule 240(j) provides that a court may not

take action on a petition to proceed IFP “if it is satisfied that the action,

proceeding or appeal is frivolous.” Pa.R.C.P. 240(j). Here, because the trial

court concluded that Crawford’s complaint was frivolous, it should not have

made any ruling on his petition to proceed IFP. Accordingly, we vacate that

portion of the trial court’s order.

        Order affirmed in part and vacated in part. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary


Date: 6/18/19




1We point out that Crawford may still open an estate on his brother’s behalf
and become personal representative for the estate. In that case, Crawford
could try to file another complaint.



                                      -5-